B2100A (Form 2100A) (12/15)

Case 14-91764-AKM-13 Doc57_ Filed 01/21/19 EOD 01/21/19 15:13:37. Pgiof1

United States Bankruptcy Court

Southern District Of Indiana

In re Charles L. Lambus and Nicole G. Lambus |

 

Case No, 14-91764-BHL-13

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

US BANK TRUST NATIONAL ASSOCIATION
AS TRUSTEE OF CABANA SERIES III TRUST

 

Name of Transferee

Name and Address where notices to transferee
should be sent:
c/o BSI Financial Services

1425 Greenway Drive, Ste 400
Irving, TX 75038

Phone: 972-347-4350
Last Four Digits of Acct #: 4792

 

Name and Address where transferee payments
should be sent (if different from above):

c/o BSI Financial Services
314 S. Franklin Street, 2nd Floor
Titusville, PA 16354

Phone:

U.S. Bank National Association, not in its
individual capacity but solely as trustee of NRZ
Pass-Through Trust IX

 

 

Last Four Digits of Acct #:

Name of Transferor

Court Claim # (if known): 12
Amount of Claim: $94 850.83
Date Claim Filed: 42/11/2014

Phone: 800-315-4757
Last Four Digits of Acct. #: 4792

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge and belief.

By:/s/ Michelle R. Ghidotti-Gonsalves
Transferee/Transferee’s Agent

 

Date: 1/21//2019

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
